Opinion by
Mr. Justice Teller.
Plaintiff in error brought suit against defendants in error on a promissory note executed in the names of The Western Uniform Company and The Hecho Waterproof Garment Company, the complaint alleging that the individual defendants were partners doing business under the corporate names mentioned.
Trial to the court, and judgment for defendants.
The only errors argued are in the failure of the court to find for the plaintiff, etc.
*68Plaintiff relied upon certain bill heads and some alleged admissions of one of the defendants to establish the fact of the partnership; and the individual defendants testified that they were never partners.
Upon this state of the evidence we can not interfere with the court’s findings of facts. The judgment is, therefore, affirmed.
Judgment affirmed.
Chief Justice Hill and Mr. Justice White concur.